Citation Nr: 0942161	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Swords to Plowshares


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Oakland, 
California.  The transcript of that hearing has been 
associated with the claims file.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. The medical evidence of record 
indicates that the Veteran has been diagnosed with other 
psychiatric diagnoses, including depression and dysthymia as 
well as PTSD. As such, the Board has recharacterized the 
issue on appeal, as shown on the title page of this decision.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him).


REMAND

The Veteran seeks service connection for PTSD, which he says 
stems from certain events during his Vietnam war era service.  
In his December 2002 claim for benefits he reported that he 
"went to Vietnam on 17 occasions, varying in duration from 3 
or 4 days to a month."  In a February 2004 stressor 
statement he reported that he was a member of a Special 
Operations Team, which he identified as "Air Force 
Contingency Operations Team 1>2 Bravo."  He reported that he 
"underwent extensive training as a Russian linguist, a 
meteorologist, and an intelligence operative, with additional 
training in survival skills."  He added that as a member of 
the Contingency Operations Team he engaged in "a variety of 
special operations" on monthly rotations from his duty base 
in Guam, including "on-site forward observer duties; 
electronic eavesdropping and electronic war-gamesmanship 
against Asian air defenses; communications intercepts; 
prisoner interrogations; and team rescue operations."  In 
support of his allegations he provided specific details, 
including dates and locations, of certain traumatic events 
that he says occurred during his periods of temporary duty 
(TDY), including his killing of a "native" during a mission 
in North Vietnam to rescue two downed and captured pilots.  

During his July 2009 Board hearing he testified he "was the 
weatherman side of our phony weather unit."  He also 
testified that he had lots of TDY orders and got TDY pay.  He 
specifically testified as followed:

The other thing I sent for was the TDY 
orders, because those are the things that 
actually moved us from Anderson AFB to 
Danang or to Taiwan or whatever.  Lots of 
TDY orders, which was okay with me, 
because we got TDY pay.  Boy did we make 
money, you know?  I was 21 years old and 
I was doing okay because of all these TDY 
things.  

In March 2002 the Veteran underwent a psychological 
assessment at VA.  The ensuing report, which was signed by a 
VA psychologist, includes the following remarks:

Pt reports several DSM-IV criterion A 
stressors related to his combat 
experience in VN including receiving 
small arms and rocket fire, being injured 
by rocket fire, firing on the enemy, 
witnessing dead and wounded soldiers and 
civilians, being surrounded on repeated 
occasions, interrogating, torturing, and 
killing prisoners."  

In an August 2002 statement regarding employability a private 
physician averred that the Veteran "has chronic 
posttraumatic stress disorder and depression resulting from 
substantial combat exposure in Vietnam."  

Service personnel records (SPRs) confirm that the Veteran was 
assigned to the 1st Weather Wing at Anderson AFB in Guam from 
February 1967 to July 1968.  SPRs also confirm that the 
Veteran received intelligence and Russian language training 
during service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  For a stressor to be 
sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)).  

Although the Veteran has provided a detailed account of 
specific traumatic events that he says occurred during 
service, including events that he says occurred in war 
zone(s) in Southeast Asia, review of the record shows that 
the RO failed to develop the issue of combat service beyond a 
finding that the record lacked certain awards and medals that 
are generally indicative of combat.  See VAOPGCPREC 12-99.  
Moreover, an attempt has not been made to verify the 
Veteran's stressor information.  38 C.F.R. § 3.159(c); see 
also M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.  
Remand for referral of the matter to the U. S. Army & Joint 
Services Records Research Center (JSRRC) for verification of 
the claimed stressor events is therefore warranted.  In view 
of the Veteran's claim that his forays into Vietnam and other 
parts of Southeast Asia were while on TDY, and as service 
personnel records contain no record of said, a request should 
also be made for pay records corresponding to his tour of 
duty in Guam.  

In addition to the foregoing, the Board notes that in June 
2003 the Veteran was granted Social Security disability 
benefits, but respective medical records have not been 
associated with the claims file.  Since the matter is being 
remanded a request should also be made for Social Security 
disability records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Contact the JSRRC and any other 
appropriate agency for verification of the 
seven enumerated events identified by the 
Veteran in his February 2004 stressor 
statement and otherwise as indicated by 
the record and hearing testimony.  

2.  Contact the appropriate service 
department/agency for a copy of all pay 
records pertaining to the Veteran, dating 
from February 1, 1967, to June 30, 1968.  
If these records are no longer available, 
the claims file should be documented 
accordingly.

3.  Contact the Social Security 
Administration and request a copy of the 
medical records upon which the Veteran's 
Social Security disability benefits are 
based.  The originating agency should take 
steps to ensure that these records are 
associated with the claims file before the 
Veteran's claim is re-adjudicated.

4.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present. The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail. The examiner should opine as to 
whether it is at least as likely as not 
that any psychiatric disorder found to be 
present is related to or had its onset 
during service.  The examiner must be 
provided with a list of the verified 
stressors.  If PTSD is found, the examiner 
must indicate upon which verified stressor 
the diagnosis is based.  The rationale for 
all opinions expressed should be provided 
in a legible report.

5.  After any further development deemed 
necessary, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

